                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION


WHITLEE J. WILLIAMS,                                 )
                                                     )
                      Plaintiff,                     )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 7:20-CV-64-D
KILOLO KIJAKAZI, Acting Commissioner of              )
Social Security,                                     )
                 Defendant.                          )


Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that Defendant pay to Plaintiff $7,333.30
($7,300.00 in attorney's fees and $33.30 in expenses), in full satisfaction of any and all claims
arising under the Equal Access to Justice Act, 28 U.S.C. § 2412. In addition, Plaintiff shall be
compensated for the filing fee of $400.00 from the Treasury Judgment Fund. If the award to
Plaintiff is not subject to the Treasury Offset Program, payment will be made by check payable to
Plaintiff’s counsel, Jonathan P. Miller, and mailed to his office at 1213 Culbreth Drive,
Wilmington, North Carolina 28405, in accordance with Plaintiff’s assignment to his attorney of
his right to payment of attorney's fees under the Equal Access to Justice Act.


This Judgment Filed and Entered on September 10, 2021, and Copies To:
Jonathan P. Miller                                   (via CM/ECF electronic notification)
Lisa M Rayo                                          (via CM/ECF electronic notification)
Cassia W. Parson                                     (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
September 10, 2021                           (By) /s/ Nicole Sellers
                                              Deputy Clerk




            Case 7:20-cv-00064-D Document 41 Filed 09/10/21 Page 1 of 1
